  Case 2:21-cr-00180-MCA Document 10 Filed 03/02/21 Page 1 of 11 PageID: 33


                                              U.S. Department of Justice
                                              Criminal Division
                                              Fraud Section



Darren C. Halverson                                 970 Broad Street, Suite 700
Trial Attorney                                      Newark, New Jersey 07102
                                                    Direct Dial: (202) 880-2233


                                              September 4, 2020

Peter Brill, Esq.
BRILL LEGAL GROUP, P.C.
306 5th Avenue, Penthouse
New York, NY 10038

             Re:      Plea Agreement with Cornelius O’Leary

Dear Mr. Brill:

      This letter sets forth the plea agreement between your client Cornelius
O’Leary and the Fraud Section, Criminal Division of the United States
Department of Justice (“this Office”). This plea agreement will expire on
September 8, 2020, if an executed copy is not returned to this Office on or before
that date.

                                   Charge

        Conditioned on the understandings specified below, this Office will accept
a guilty plea from Cornelius O’Leary to Count One of the Information, which
charges Cornelius O’Leary with conspiring to commit health care fraud, contrary
to 18 U.S.C. § 1347 in violation of 18 U.S.C. § 1349. If Cornelius O’Leary enters
a guilty plea and is sentenced on this charge, and otherwise fully complies with
all of the terms of this agreement, this Office will not initiate any further criminal
charges against Cornelius O’Leary for, from in or about 2017 through April 9,
2019, conspiring to commit health care fraud as related in the Information.

      However, in the event that a guilty plea in this matter is not entered for
any reason or the judgment of conviction entered as a result of this guilty plea
does not remain in full force and effect, Cornelius O’Leary agrees that any other
charges that are not time-barred by the applicable statute of limitations on the
date this agreement is signed by Cornelius O’Leary may be commenced against
him, notwithstanding the expiration of the limitations period after Cornelius
O’Leary signs the agreement.


                                          1
  Case 2:21-cr-00180-MCA Document 10 Filed 03/02/21 Page 2 of 11 PageID: 34


                                   Sentencing

      The violation of 18 U.S.C. § 1349 to which Cornelius O’Leary agrees to
plead guilty carries a statutory maximum prison sentence of ten years. The
statutory maximum fine for this offense is the greatest of: (1) $250,000; (2) twice
the gross amount of any pecuniary gain that any persons derived from the
offense; or (3) twice the gross amount of any pecuniary loss sustained by any
victims of the offense. Fines imposed by the sentencing judge may be subject to
the payment of interest.

      The sentence to be imposed upon Cornelius O’Leary is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing
Reform Act, 18 U.S.C. §§ 3551-3742, and the sentencing judge’s consideration
of the United States Sentencing Guidelines. The United States Sentencing
Guidelines are advisory, not mandatory. The sentencing judge may impose any
reasonable sentence up to and including the statutory maximum term of
imprisonment and the maximum statutory fine. This Office cannot and does not
make any representation or promise as to what Guidelines range may be found
by the sentencing judge, or as to what sentence Cornelius O’Leary ultimately will
receive.

       Further, in addition to imposing any other penalty on Cornelius O’Leary,
the sentencing judge (1) will order Cornelius O’Leary to pay an assessment of
$100 pursuant to 18 U.S.C. § 3013, which assessment must be paid by the date
of sentencing; (2) may order Cornelius O’Leary to pay restitution pursuant to 18
U.S.C. § 3563(b)(2) or § 3583(d); (3) may order Cornelius O’Leary, pursuant to
18 U.S.C. § 3555, to give notice to any victims of his offense; (4) must order
forfeiture, pursuant to 18 U.S.C. § 982(a)(7); and (5) pursuant to 18 U.S.C. §
3583, may require Cornelius O’Leary to serve a term of supervised release of not
more than three years, which will begin at the expiration of any term of
imprisonment imposed. Should Cornelius O’Leary be placed on a term of
supervised release and subsequently violate any of the conditions of supervised
release before the expiration of its term, Cornelius O’Leary may be sentenced to
not more than two years’ imprisonment in addition to any prison term previously
imposed, regardless of the statutory maximum term of imprisonment set forth
above and without credit for time previously served on post-release supervision,
and may be sentenced to an additional term of supervised release.

                            Restitution Agreement

      In addition, Cornelius O’Leary agrees to make full restitution for all
losses resulting from the offense of conviction or from the scheme, conspiracy,
or pattern of criminal activity underlying that offense in the amount of
$9,006,464.07.




                                        2
  Case 2:21-cr-00180-MCA Document 10 Filed 03/02/21 Page 3 of 11 PageID: 35


                 Rights of This Office Regarding Sentencing

        Except as otherwise provided in this agreement, this Office reserves its
right to take any position with respect to the appropriate sentence to be
imposed on Cornelius O’Leary by the sentencing judge, to correct any
misstatements relating to the sentencing proceedings, and to provide the
sentencing judge and the United States Probation Office all law and
information relevant to sentencing, favorable or otherwise. In addition, this
Office may inform the sentencing judge and the United States Probation Office
of (1) this agreement, and (2) the full nature and extent of activities and
relevant conduct with respect to this case.

                                   Stipulations

       This Office and Cornelius O’Leary agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part of
this plea agreement. This agreement to stipulate, however, cannot and does not
bind the sentencing judge, who may make independent factual findings and may
reject any or all of the stipulations entered into by the parties. To the extent that
the parties do not stipulate to a particular fact or legal conclusion, each reserves
the right to argue the existence of and the effect of any such fact or conclusion
upon the sentence. Moreover, this agreement to stipulate on the part of this
Office is based on the information and evidence that this Office possesses as of
the date of this agreement. Thus, if this Office obtains or receives additional
evidence or information prior to sentencing that it determines to be credible and
to be materially in conflict with any stipulation in the attached Schedule A, this
Office shall not be bound by any such stipulation. A determination that any
stipulation is not binding shall not release either this Office or Cornelius O’Leary
from any other portion of this agreement, including any other stipulation. If the
sentencing court rejects a stipulation, both parties reserve the right to argue on
appeal or at post-sentencing proceedings that the sentencing court was within
its discretion and authority to do so. These stipulations do not restrict this
Office’s right to respond to questions from the Court and to correct
misinformation that has been provided to the Court.

                Waiver of Appeal and Post-Sentencing Rights

      As set forth in Schedule A, this Office and Cornelius O’Leary waive certain
rights to file an appeal, collateral attack, writ, or motion after sentencing,
including but not limited to an appeal under 18 U.S.C. § 3742 or a motion under
28 U.S.C. § 2255.

                                    Forfeiture

       As part of his acceptance of responsibility, Cornelius O’Leary agrees to
forfeit the following to the United States of America, pursuant to 18 U.S.C.
§ 982(a)(7), all property, real or personal, Cornelius O’Leary obtained that
                                         3
  Case 2:21-cr-00180-MCA Document 10 Filed 03/02/21 Page 4 of 11 PageID: 36


constitutes or is derived, directly and indirectly, from gross proceeds traceable
to the federal health care fraud conspiracy offense charged in Count One of the
Information, and all property traceable to such property, which Cornelius
O’Leary agrees was approximately $150,090.00.

       Cornelius O’Leary further agrees that one or more of the conditions set
forth in 21 U.S.C. § 853(p) exists, and that the United States is therefore entitled
to forfeit substitute assets equal to the aggregate value of the forfeitable property
described above, in an amount not to exceed $150,090.00 (the “Money
Judgment”). Cornelius O’Leary consents to the entry of an order requiring
Cornelius O’Leary to pay the Money Judgment, in the manner described below
(the “Order”), and that the Order will be final as to Cornelius O’Leary prior to
sentencing, pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal
Procedure, and which may be satisfied in whole or in part with substitute assets.

       All payments made in full or partial satisfaction of the Money Judgment
shall be made by postal money order, bank, or certified check, made payable in
this instance to the United States Marshals Service, indicating Cornelius
O’Leary’s name and case number on the face of the check; and shall be delivered
by mail to the United States Attorney’s Office, District of New Jersey, Attn: Asset
Forfeiture and Money Laundering Unit, 970 Broad Street, 7th Floor, Newark,
New Jersey 07102. Cornelius O’Leary further agrees that the United States
Attorney’s Office is authorized to conduct any discovery needed to identify,
locate, or dispose of property sufficient to pay the Money Judgment in full or in
connection with any petitions filed with regard to proceeds or substitute assets,
including depositions, interrogatories, and requests for production of
documents, and the issuance of subpoenas.

       Cornelius O’Leary waives the requirements of Rules 32.2 and 43(a) of the
Federal Rules of Criminal Procedure regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. Cornelius O’Leary understands
that criminal forfeiture is part of the sentence that may be imposed in this case
and waives any failure by the court to advise him of this pursuant to Rule
11(b)(1)(J) of the Federal Rules of Criminal Procedure at the guilty plea
proceeding. Cornelius O’Leary waives any and all constitutional, statutory, and
other challenges to the forfeiture on any and all grounds, including that the
forfeiture constitutes an excessive fine or punishment under the Eighth
Amendment. It is further understood that any forfeiture of Cornelius O’Leary’s
assets shall not be treated as satisfaction of any fine, restitution, cost of
imprisonment, or any other penalty the Court may impose upon him in addition
to forfeiture.

      Cornelius O’Leary further agrees that no later than the date he enters his
plea of guilty he will provide a complete and accurate Financial Disclosure
Statement on the form provided by this Office. If Cornelius O’Leary fails to
provide a complete and accurate Financial Disclosure Statement by the date he
                                         4
  Case 2:21-cr-00180-MCA Document 10 Filed 03/02/21 Page 5 of 11 PageID: 37


enters his plea of guilty, or if this Office determines that Cornelius O’Leary has
intentionally failed to disclose assets on his Financial Disclosure Statement,
Cornelius O’Leary agrees that that failure constitutes a material breach of this
agreement, and this Office reserves the right, regardless of any agreement or
stipulation that might otherwise apply, to oppose any downward adjustment for
acceptance of responsibility pursuant to U.S.S.G. § 3E1.1, and to seek leave of
the Court to withdraw from this agreement or seek other relief.

       It is further understood that the Office will recommend to the Attorney
General that any forfeited money or property be remitted or restored to eligible
victims of the offense, pursuant to 18 U.S.C. § 982(b)(1), 21 U.S.C. § 853(i), 28
C.F.R. Pt. 9, and other applicable law, provided that at the conclusion of the case
the Office believes that this case meets the criteria for restoration or remission
under the applicable Department of Justice regulations and policies. It is further
understood that this Office has authority only to recommend such relief and that
the final decision of whether to grant relief rests with the Department of Justice,
which will make its decision in accordance with applicable law.

                           Immigration Consequences

       Cornelius O’Leary understands that, if he is not a citizen of the United
States, his guilty plea to the charged offense will likely result in his being subject
to immigration proceedings and removed from the United States by making him
deportable, excludable, or inadmissible, or ending his naturalization. The
defendant understands that the immigration consequences of this plea will be
imposed in a separate proceeding before the immigration authorities. The
defendant wants and agrees to plead guilty to the charged offense regardless of
any immigration consequences of this plea, even if this plea will cause his
removal from the United States. The defendant understands that he is bound
by his guilty plea regardless of any immigration consequences of the plea.
Accordingly, the defendant waives any and all challenges to his guilty plea and
to his sentence based on any immigration consequences, and agrees not to seek
to withdraw his guilty plea, or to file a direct appeal or any kind of collateral
attack challenging his guilty plea, conviction, or sentence, based on any
immigration consequences of his guilty plea.

  Exclusion from the Medicare Program and Other Health Care Programs

      Cornelius O’Leary understands and acknowledges that as a result of this
plea, he will be excluded from Medicare, Medicaid, and all federal health care
programs. Cornelius O’Leary agrees to complete and execute all necessary
documents provided by any department or agency of the federal government,
including but not limited to the United States Department of Health and Human
Services, to effectuate this exclusion within 60 days of receiving the documents.
This exclusion will not affect the defendant’s right to apply for and receive


                                          5
 Case 2:21-cr-00180-MCA Document 10 Filed 03/02/21 Page 6 of 11 PageID: 38


benefits as a beneficiary under any federal health care program, including
Medicare and Medicaid.

                               Other Provisions

       This agreement is limited to the Fraud Section, Criminal Division of the
United States Department of Justice and cannot bind other federal, state, or
local authorities. However, this Office will bring this agreement to the attention
of other prosecuting offices, if requested to do so.

      This agreement was reached without regard to any civil or administrative
matters that may be pending or commenced in the future against Cornelius
O’Leary. This agreement does not prohibit the United States, any agency thereof
(including the Internal Revenue Service and the U.S. Department of Health and
Human Services), or any third party from initiating or prosecuting any civil or
administrative proceeding against Cornelius O’Leary.

       No provision of this agreement shall preclude Cornelius O’Leary from
pursuing in an appropriate forum, when permitted by law, an appeal, collateral
attack, writ, or motion claiming that Cornelius O’Leary received constitutionally
ineffective assistance of counsel.

                              No Other Promises

      This agreement constitutes the plea agreement between Cornelius O’Leary
and this Office and supersedes any previous agreements between them. No
additional promises, agreements, or conditions have been made or will be made
unless set forth in writing and signed by the parties.




                                        6
 Case 2:21-cr-00180-MCA Document 10 Filed 03/02/21 Page 7 of 11 PageID: 39


                                          Very truly yours,

                                          RACHAEL A. HONIG
                                          Attorney for United States,
                                          Acting Under Authority Conferred
                                          By 28 U.S.C. § 515

                                          ALLAN MEDINA
                                          Chief, Health Care Fraud Unit
                                          Criminal Division
                                          United States Department of Justice



                                          /s/ Darren C. Halverson
                                     By: Darren C. Halverson
                                         Trial Attorney

APPROVED:

 /s/ Jacob Foster
_________________________
Jacob Foster
Assistant Chief, Health Care Fraud Unit
Criminal Division
United States Department of Justice




                                      7
  Case 2:21-cr-00180-MCA Document 10 Filed 03/02/21 Page 8 of 11 PageID: 40


      I have received this letter from my attorney, Peter Brill, Esq. I have read
it. My attorney and I have discussed it and all of its provisions, including those
addressing the charge, sentencing, stipulations, waiver, forfeiture, and
immigration consequences. I understand this letter fully. I hereby accept its
terms and conditions and acknowledge that it constitutes the plea agreement
between the parties. I understand that no additional promises, agreements, or
conditions have been made or will be made unless set forth in writing and signed
by the parties. I want to plead guilty pursuant to this plea agreement.


AGREED AND ACCEPTED:



                                            Date:
Cornelius O’Leary



      I have discussed with my client this plea agreement and all of its
provisions, including those addressing the charge, sentencing, stipulations,
waiver, forfeiture, and immigration consequences. My client understands this
plea agreement fully and wants to plead guilty pursuant to it.



                                            Date: 9/9/2020
Peter Brill, Esq.




                                        8
 Case 2:21-cr-00180-MCA Document 10 Filed 03/02/21 Page 9 of 11 PageID: 41


                   Plea Agreement with Cornelius O’Leary

                                  Schedule A

      This Office and Cornelius O’Leary recognize that the United States
Sentencing Guidelines are not binding upon the Court. This Office and
Cornelius O’Leary agree to the stipulations set forth herein, and agree that the
Court should sentence Cornelius O’Leary within the Guidelines range that
results from the total Guidelines offense level set forth below. This Office and
Cornelius O’Leary further agree that neither party will argue for the imposition
of a sentence outside the Guidelines range that results from the agreed total
Guidelines offense level. The parties agree not to seek or argue for any upward
or downward departure or adjustment not set forth herein. This Office and
Cornelius O’Leary agree to stipulate to the following facts:

             1.    Between in or about July 2017 and on or about April 9, 2019,
Cornelius O’Leary knowingly and willfully conspired and agreed with others to
defraud a federal health care program in violation of 18 U.S.C. § 1349. Medicare
is a “health care benefit program” of the United States, as defined in 18 U.S.C. §
24(b).

            2.   Cornelius O’Leary was a medical doctor, licensed to practice
medicine in New York and California.

            3.    Between in or about July 2017 and on or about April 9, 2019,
Cornelius O’Leary was a consultant for telemedicine companies including,
Telemed Health Group LLC (dba AffordADoc), and others during which they
submitted or caused the submission of false and fraudulent claims to Medicare
in excess of approximately $18,800,000.00 for orthotic braces that were
medically unnecessary, ineligible for Medicare reimbursement, or not provided
as represented. Cornelius O’Leary gained access to the Medicare beneficiary
information of thousands of vulnerable Medicare beneficiary through AffordADoc
and others in order to sign orders for orthotic braces regardless of medical
necessity.

            4.   Cornelius O’Leary further conspired with others to submit or
caused the submission of approximately $2,800,000 in claims to Medicare for
genetic cancer screening and other laboratory tests that were medically
unnecessary, ineligible for Medicare reimbursement, or not provided as
represented.

             5.    AffordADoc and others paid Cornelius O’Leary approximately
$30 per consultation for orthotic braces with a beneficiary. Cornelius O’Leary
signed the orders for orthotic braces in the absence of a pre-existing doctor-
patient relationship, without a physical examination, and frequently based solely
on a short telephonic conversation with the beneficiary or without any
conversation with the beneficiary. Cornelius O’Leary and others ordered or
                                        9
 Case 2:21-cr-00180-MCA Document 10 Filed 03/02/21 Page 10 of 11 PageID: 42


caused the ordering of orthotic braces regardless of medical necessity in order to
increase revenue for himself, AffordADoc, and others.

            6.   Cornelius O’Leary and others concealed the scheme by
submitting or causing the submission of false and fraudulent documentation to
Medicare.

            7.    Medicare only paid for orthotic brace orders that were
medically necessary for the treatment or diagnosis of a patient’s illness or injury.

            8.    Cornelius O’Leary broke his promise to Medicare that he
would comply with all Medicare rules and regulations, and federal laws,
including that he would not knowingly present or cause to be presented a false
and fraudulent claim for payment by Medicare.

              9.     The preceding statement is a summary made for the purpose
of providing the Court with a factual basis for Cornelius O’Leary’s guilty plea to
the charges against him. It does not include all of the facts known to Cornelius
O’Leary concerning similar criminal activity in which he and others engaged.
Cornelius O’Leary makes this statement knowingly and voluntarily and because
he is in fact guilty of the crime charged.

            10. The guideline that applies to the charge under Title 18, United
States Code, Section 1349, contained in Count One of the Information, is
U.S.S.G. § § 2B1.1.

           11. Because the offense of conviction does not have a statutory
maximum term of imprisonment of 20 years or more, this guideline carries a
Base Offense Level of 6. See § U.S.S.G. 2B1.1(a)(2).

            12. The reasonable estimate of loss to Medicare was
approximately $21,600,000.00. The loss amount was therefore more than
$9,500,000, but was not more than $25,000,000, resulting in an increase of 20
levels. See U.S.S.G. § 2B1.1(b)(1)(K).

              13. Cornelius O’Leary was convicted of a Federal health care
offense involving a Government health care program and the loss amount
associated with that offense was more than $20,000,000, and thus the offense
level is increased by three levels. See U.S.S.G. § 2B1.1(b)(7)(C).

             14. The defendant abused a position of public or private trust in
that he used his position as a licensed medical doctor in a manner that
significantly facilitated the commission or concealment of the offense, and thus
the offense level is increased by two levels. See U.S.S.G § 3B1.3.

            15. Accordingly the offense level applicable to Count One of the
Information is 32.
                                        10
 Case 2:21-cr-00180-MCA Document 10 Filed 03/02/21 Page 11 of 11 PageID: 43



             16. As of the date of this letter, Cornelius O’Leary has clearly
demonstrated a recognition and affirmative acceptance of personal responsibility
for the offense charged. Therefore, a downward adjustment of two levels for
acceptance of responsibility is appropriate if Cornelius O’Leary’s acceptance of
responsibility continues through the date of sentencing. See U.S.S.G. § 3E1.1(a).

              17. As of the date of this letter, Cornelius O’Leary has assisted
authorities in the investigation or prosecution of his own misconduct by timely
notifying authorities of his intention to enter a plea of guilty, thereby permitting
this Office to avoid preparing for trial and permitting this Office and the court to
allocate their resources efficiently. At sentencing, this Office will move for a
further one-point reduction in Cornelius O’Leary’s offense level pursuant to
§ 3E1.1(b) if the following conditions are met: (a) Cornelius O’Leary enters a plea
pursuant to this agreement, (b) this Office in its discretion determines that
Cornelius O’Leary’s acceptance of responsibility has continued through the date
of sentencing and Cornelius O’Leary therefore qualifies for a two point reduction
for acceptance of responsibility pursuant to § 3E1.1(a), and (c) Cornelius
O’Leary’s offense level under the Guidelines prior to the operation of § 3E1.1(a)
is 16 or greater.

             18. The parties agree not to seek or argue for any upward or
downward departure, adjustment, or variance not set forth herein. The parties
further agree that a sentence within the Guidelines range that results from the
agreed total Guidelines offense level is reasonable.

             19. Cornelius O’Leary knows that he has and, except as noted
below in this paragraph, voluntarily waives, the right to file any appeal, any
collateral attack, or any other writ or motion, including but not limited to an
appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2255, which
challenges the sentence imposed by the sentencing court if that sentence falls
within or below the Guidelines range that results from the agreed total
Guidelines offense level of 29. This Office will not file any appeal, motion or writ
which challenges the sentence imposed by the sentencing court if that sentence
falls within or above the Guidelines range that results from the agreed total
Guidelines offense level of 29. The parties reserve any right they may have under
18 U.S.C. § 3742 to appeal the sentencing court’s determination of the criminal
history category. The provisions of this paragraph are binding on the parties
even if the Court employs a Guidelines analysis different from that stipulated to
herein. Furthermore, if the sentencing court accepts a stipulation, both parties
waive the right to file an appeal, collateral attack, writ, or motion claiming that
the sentencing court erred in doing so.

               20. Both parties reserve the right to oppose or move to dismiss any
appeal, collateral attack, writ, or motion barred by the preceding paragraph and
to file or to oppose any appeal, collateral attack, writ or motion not barred by the
preceding paragraph.
                                        11
